Citation Nr: 0613578	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-36 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
hip disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right shoulder disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.  

4.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1957.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2006.  A 
transcript of that hearing is associated with the claims 
file.  

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
a low back disability is reopened.  The Board further finds 
that additional development of the evidence is necessary 
prior to rendering a decision on the merits as to the 
underlying issue.  The Board also finds that additional 
development is necessary as to the issue of service 
connection for a left knee disability.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 2001 unappealed rating decision, the RO denied 
service connection for a hip disability.  

2.  The evidence added to the claims file since that decision 
is merely cumulative of evidence already of record and/or 
does not raise a reasonable possibility of substantiating 
this claim.

3.  In a June 2001 unappealed rating decision, the RO denied 
service connection for a right shoulder disability.  

4.  The evidence added to the claims file since that decision 
is merely cumulative of evidence already of record and/or 
does not raise a reasonable possibility of substantiating 
this claim.

5.  In a June 2001 unappealed rating decision, the RO denied 
service connection for a low back disability.  

6.  The evidence added to the claims file since that decision 
raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The June 2001 RO decision denying service connection for 
a hip disability is final; new and material evidence has not 
been submitted since that decision to reopen this claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2005).

2.  The June 2001 RO decision denying service connection for 
a right shoulder disability is final; new and material 
evidence has not been submitted since that decision to reopen 
this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2005).

3.  The June 2001 RO decision denying service connection for 
a low back disability is final; new and material evidence has 
been submitted since that decision to reopen this claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(Pelegrini II).  Here, VCAA notice was provided in March 
2003, so before the RO's initial adjudication of the claim in 
September 2003.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before 
initial adjudication) specified in Pelegrini II.  See also 
Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).  

The Court also held in Pelegrini II that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his possession pertaining to the 
claim.  Pelegrini II, 18 Vet. App. at 120-121.  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The March 2003 VCAA letter provided the veteran notice of the 
evidence needed to support his claims, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  This satisfies the first three 
elements.  Although the VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the rating decision, statement of the 
case (SOC), of the reasons for the denial of his claims and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.

There are a couple of other preliminary points also worth 
noting.  During the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this particular appeal at hand, as mentioned, the veteran 
was provided notice of what type of information and evidence 
was needed to substantiate his service connection claims, but 
he was not provided notice of the type of evidence necessary 
to establish a disability rating and effective date.  Despite 
the inadequate notice provided him on this element, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the claims 
regarding the hip and right shoulder are not found to be 
reopened by way of new and material evidence, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  As discussed 
below, the Board is reopening the low back disability claim 
and remanding it for further development.  

Lastly, the Board points out that the March 2003 VCAA letter 
provided the veteran notice of the legal requirement of 
"new" and "material" evidence as the pre-requisite for 
reopening a previously denied claim.  See Kent v. Nicholson, 
No 04-181 (March 31, 2006).  The letter advised the veteran 
of the necessary elements to substantiate a claim for service 
connection; that is, evidence of a current disability, 
competent evidence of in-service incurrence or aggravation, 
and a medical nexus between the current disability and 
service.  The letter also notified the veteran of the bases 
for the denial in the prior decision and described what 
evidence would be necessary to substantiate that element 
required to establish service connection.  Specifically, the 
March 2003 letter informed the veteran that the claims were 
previously denied because "The evidence did not show service 
incurrence or aggravation....This means that our decision is 
final unless we receive new and material evidence showing 
that this disability arose in or became worse as a result of 
your military service."  The letter goes on to state: "A 
medical report which only describes your disability as it is 
now is not considered to be material to the issue of service 
connection....Material evidence would be statements from 
doctors who treated you during or shortly following 
service....You may also send us evidence from persons who 
served with you or knew of your condition at the time of 
incurrence."  

The Board notes that while the March 2003 letter did not 
inform the veteran of the definition of "new" evidence with 
reference to his claim, the Court in Kent held that such a 
failure would not have a prejudicial effect on the outcome of 
a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.  Such is the 
case here.  

Bear in mind, as well, that the September 2004 SOC also 
included legal citation to and explanation of the revised 
version of 38 C.F.R. 3.156(a), which sets forth the 
requirements for both "new" and "material" evidence that 
are applicable for the veteran's recently filed petition to 
reopen (received after August 29, 2001).  Accordingly, he has 
received a sufficient explanation of what evidence must be 
submitted to reopen a claim for service connection for a back 
disability, consistent with the holding in Kent as to the 
requirement for comprehensive notice regarding the criteria 
for what constitutes new and material evidence.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  In this 
regard, the Board notes that documentation in the claims file 
reflects that the RO unsuccessfully attempted to get medical 
records from the service department or Surgeon General's 
Office (SGO) records for "US Army 8th AAA Group D" for 1955 
or 1956 and clinical records for Weisbaden Germany Air Force 
Hospital prior to 1957.  The evidence of record includes 
service medical records, and VA and private treatment 
records.  There is no indication or suggestion of 
other additional evidence having a bearing on this case.  The 
veteran and his representative have not identified any 
outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of this law.  
In addition, more general due process concerns have been 
satisfied.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claims.  See 38 C.F.R. § 3.103 (2005).  The 
veteran testified in support of his claim in February 2006.  
Accordingly, the Board will address the merits of the claims.






Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).

Service connection may be granted, as well, for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, decisions of the RO that are not appealed in the 
proscribed time period are final and binding on the veteran 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  Pursuant to 
38 U.S.C.A. § 5108, however, a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to the claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2002, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
hip disability.  

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right shoulder disability.  

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.  

Factual background

At the time of the June 2001 rating action that denied the 
veteran's claims of entitlement to service connection for 
hip, right shoulder and low back disabilities, the evidence 
of record included his service medical records (SMRs), 
private treatment records and a private physician's 
statement.  The SMRs are negative for complaint or treatment 
regarding the hip or right shoulder.  The records do show 
that the veteran was seen in October 1955 for "back 
trouble".  [The Board points out that the SMRs were heavily 
damaged by the fire at the National Personnel Records Center 
in St. Louis, Missouri in 1973.]  

In an undated statement, Dr. M.W. reported treating the 
veteran since 1988 for recurrent lumbosacral strain/sprain 
with associated degenerative arthritis of the lumbar spine, 
degenerative arthritis of left hip, and of the right 
shoulder.  

Records from Kaiser Permanente dated from January 1994 to 
August 1999 reflect treatment for hip, right shoulder and low 
back disabilities; however, no etiology was noted.  

The bases of the June 2001 rating decision was that although 
the evidence showed current disabilities, it failed to show a 
link between the currently diagnosed disabilities and the 
veteran's service.  In essence, the RO determined there was 
no competent medical evidence establishing a nexus between 
the veteran's then current hip, right shoulder and lower back 
disabilities and his military service.  He did not appeal 
that decision, so it is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

As mentioned, the veteran petitioned to reopen the claims in 
December 2002.

Analysis

The additional evidence for consideration includes private 
and VA medical records dated from 1994 to 2003 and personal 
hearing testimony.  

Hip and Right Shoulder

While the additional medical evidence may be considered 
"new," in that it was not of record at the time of the June 
2001 rating decision, it is not "material" so it cannot be 
used as grounds for reopening the claim.  The Board 
acknowledges that the additional evidence includes multiple 
records attributing the veteran's disabilities to injuries 
sustained in service.  In a VA document dated in 1996, it was 
noted that the veteran had severe pain in the right shoulder 
and that he was injured while in the military when a 9mm 
anti-aircraft gun knocked him off of the gun turret.  In 
March 1999, a private physician noted that the veteran 
associated his left hip, lower back and right shoulder pain 
to injuries sustained in service.  A May 2003 VA outpatient 
treatment record noted a history of injury from a gun turret 
in World War II.  

Upon review, however, the Board does not consider these 
records material evidence for the following reasons.  The 
Board notes that the presumption of credibility of evidence 
of new and material evidence as discussed in Justus v. 
Principi, 3 Vet. App. 510 (1992), is not absolute, there are 
exceptions to that presumption which are applicable in this 
case.  It is significant that the private and VA opinions as 
to history were based solely upon statements made by the 
veteran.  The Court has held that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In this case, the SMRs are negative for any injury to or 
treatment for the hip or right shoulder.  Further, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. at 409.  The 
Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
nexus opinion is inadequate when, as in this case, it is 
unsupported by any clinical evidence as a predicate for the 
opinion.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

As such, the Board must conclude that the private and VA 
medical records dated from 1994 to 2003, to include the 
aforementioned 1996 VA document, March 1999 private 
physician's statement and May 2003 VA outpatient treatment 
record, although new, are not material to the matter of 
whether hip and right shoulder disabilities were sustained 
during service and continued to the present time.  That is, 
the evidence does not raise a reasonable possibility of 
substantiating the claims.  

In addition, the Board notes that insofar as the veteran, 
through his testimony, suggests a relationship between his 
current hip and right shoulder disabilities, and service, his 
statements are insufficient to support the claim.  It is now 
well-established that a layperson without medical training, 
such as the veteran, is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See 38 C.F.R. § 3.159; Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court noted "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

Because there is still no competent medical evidence that the 
veteran's claimed hip and right shoulder disabilities are 
etiologically related to his service, the new evidence does 
not raise a reasonable possibility of substantiating the 
claims.

Low Back 

Regarding the low back, the Board finds that there has been 
new and material evidence submitted to reopen this claim.  
Specifically, the Board points to the medical evidence 
described above which attributes the veteran's current low 
back problems to an in-service injury.  Unlike the hip and 
right shoulder, the SMRs do document that the veteran was 
seen for "back trouble" in October 1955.  Therefore, the 
suggestion that the veteran's low back disability is 
etiologically related to service arguably has a factual 
predicate in the record.  See Miller, supra.  Accordingly, 
new and material evidence has been submitted, and the 
veteran's claim to reopen succeeds on this basis.  See 38 
C.F.R. § 3.156 (2005).

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefits sought.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  For reasons explained below, the Board finds that 
additional development, in the form of medical evidence, is 
necessary before the Board may proceed to a decision on the 
merits of the reopened claim.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for a hip disability.  The claim remains denied.

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for a right shoulder disability.  The claim 
remains denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened; to that extent only, the appeal is granted.


REMAND

Reasons for remand

Service connection for a low back disability.  

Service connection for a left knee disability.  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As noted above, the SMRs document a complaint of "back 
trouble" in October 1955.  The records also show that the 
veteran was treated for a left knee contusion in August 1956.  
Post-service medical records - a 1996 VA record, a March 1999 
private physician's statement and a May 2003 VA outpatient 
treatment record - attribute the veteran's current low back 
and left knee disabilities to an in-service injury.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

Upon review, the Board notes that the veteran has not been 
afforded a VA examination in conjunction with his service 
connection claims.  See 38 C.F.R. § 3.159(c)(4) (2005).

In addition, as explained above, the Court recently issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  The Court indicated that in cases, as here, involving 
claims for service connection, proper VCAA notice includes 
advising the veteran that a disability rating and effective 
date will be assigned in the event service connection is 
granted.  The VCAA notice also must include an explanation of 
the type of evidence that is needed to establish a disability 
rating and effective date.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information 
or evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

The letter should also ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of any 
health care providers, VA and/or private, 
who have treated him for low back and 
left knee disabilities since service.  
After securing any necessary 
authorization (VA Form 21-4142), the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
existence and etiology of the claimed 
low back and left knee disabilities.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
to the examination.  All indicated 
tests and studies should be performed.  
The examiner should express an opinion 
as to whether any diagnosed low back 
and left knee disabilities are as least 
as likely as not related to the 
veteran's active military service.  Any 
opinion expressed by the examiner must 
be accompanied by a complete rationale, 
with reference to the SMRs, as well as 
the 1996, March 1999 and May 2003 post-
service opinions.  

3.  Thereafter, readjudicate the issues 
of entitlement to service connection 
for low back and left knee 
disabilities.  If the benefits sought 
are not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


